DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maus (1,462,717).
Regarding claim 1, Maus teaches a cutting jig and board comprising: 
a rectangular cutting guide 1 having a base, four sides of equal height and a center area, each of said sides having evenly-spaced tines 5, each of said tines is separated by a slot 3 extending from a top of said respective one of said four sides to said base, said slots are longitudinally and transversely aligned along each side with a respective opposite side of said rectangular cutting guide; 

whereby said rectangular cutting board is placed on top of a food item and the food item trimmed vertically along the perimeter of the rectangular cutting board to match the perimeter of the rectangular cutting board, presenting a shaped food item (the cutting board 10 is capable of performing this function);
whereby said rectangular cutting board is placed in the center area of said rectangular cutting guide; 
whereby the shaped food item is placed on the rectangular cutting board in the center area of the rectangular cutting guide and trimmed horizontally along the top of the sides of the rectangular cutting guide to present a trimmed food item of a uniform thickness; 
whereby the trimmed food item and rectangular cutting board are removed from the center area of the rectangular cutting guide (lines 73-85); 
whereby the trimmed food item is placed in the center area of the rectangular cutting guide and the trimmed food item is cut vertically along longitudinally and transversely aligned slots in said sides; 
whereby said rectangular cutting board is placed over the trimmed food item, said rectangular cutting guide is inverted and placed with said rectangular cutting board down, and said rectangular cutting guide lifted presenting a plurality of uniformly cut food items (the cutting board is capable of performing this function.  For example after the food product is cut, the rectangular cutting guide is partially lifted for removing the 
See Figs. 1-3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maus (1,462,717).
Regarding claim 2, Maus teaches a cutting jig and board substantially as claimed except for limitations in bolded texts comprising: 
a rectangular cutting guide 1 having a base, four sides of equal height and a center area, each of said sides having evenly-spaced tines, each of said tines has a width and is separated by a slot extending from a top of said respective one of said four sides to said base, said slots are longitudinally and transversely aligned along each side with a respective opposite side of said rectangular cutting guide; 
a rectangular cutting board 10 sized to fit within said center area of said rectangular cutting guide; 
whereas when said rectangular cutting board is placed in said center area of said rectangular cutting guide, a distance from a top surface of said tines to a top surface of said rectangular cutting board is equal to said width of said tines; 

whereby said rectangular cutting board is placed in the center area of said rectangular cutting guide; 
whereby the shaped food item is placed on the rectangular cutting board in the center area of the rectangular cutting guide and trimmed horizontally along the top of the sides of the rectangular cutting guide to present a trimmed food item of a uniform thickness; 
whereby the trimmed food item and rectangular cutting board are removed from the center area of the rectangular cutting guide (lines 73-85); 
whereby the trimmed food item is placed in the center area of the rectangular cutting guide and the trimmed food item is cut vertically along longitudinally and transversely aligned slots in said sides; 
whereby said rectangular cutting board is placed over the trimmed food item, said rectangular cutting guide is inverted and placed with said rectangular cutting board down, and said rectangular cutting guide lifted presenting a plurality of uniformly cut cubes of the food items (the cutting board is capable of performing this function.  For example after the food product is cut, the rectangular cutting guide is partially lifted for removing the cutting board.  Then the cutting board is placed on the top of the sliced food product and the cutting guide and the cutting board are flipped over).
See Figs. 1-3.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make “a distance from a top surface of said tines to a top surface of said rectangular cutting board is equal to said width of said tines”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
Applicant’s argument with respect to the term “uniformly cut food item” is not persuasive.  Claims 1 and 2 do not define how the cutting jig being used which is the cutting jig having a size equal to a food product and the entire food products being cut into equal size without waste as shown in Fig. 10 of the claimed invention. The cutting jig in Maus makes uniformly cut food items (Fig. III) in areas defined by slots 3 (Fig. II) and some wastes in the areas defined by sections (5 and 6). Since the cutting jig in Maus makes uniformly cut food items (Fig. III), Maus reads on claims 1 and 2. 
If claims 1 and 2 are amended to reflect how the cutting jig is used as shown in Fig. 10 of the claimed invention, then to make the cutting jig in Maus having a size equal .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A cutting jig of general interest is cited in form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724